The appellant, Nancy Midgett, is a white woman, but her two children are mulattoes begotten by a negro father. The County Court made an order that these children should be bound to the defendant, who, it appeared, was a proper person in every respect to take such charge of them.
The appellant, the mother, showed to the Court, by evidence, that for the last three years she has been living near her father, in a house built by him for her; that he has during that time taken charge of her children, and kept them diligently and industriously employed; that he is himself an honest, respectable and industrious man, well able to take care of her and her children, and willing to do so, and that she herself has, during the last three years, behaved orderly and industriously.
Upon this state of facts, it was contended by plaintiff's counsel, that the children in question did not fall within the description of those liable to be bound out by the County Court, and that, therefore, the order made by that Court was erroneous; but his Honor being of a contrary opinion, affirmed the judgment of the County Court, and ordered aprocedendo; from which judgment plaintiff appealed.
The County Court, under the Statute, (Rev. Code, ch. 5, sec. 1,) has power to bind out all free base-born children of color, without reference to the occupation or condition of the mother. That provision of the Statute which relates to the occupation or employment of the parents is confined to cases of free negroes and mulattoes whose children are legitimate. In such cases, if the parents have no honest *Page 23 
or industrious occupation, the children may be bound out. These considerations do not arise when the child is a bastard.
PER CURIAM.                           Judgment affirmed.